Dismissed and Opinion Filed October 20, 2016




                                          S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-16-00938-CV

                    SENRICK WILKERSON, Appellant
                                 V.
 CITY OF DALLAS, LORI ORDIWAY, CALVIN JOHNSON, BROOK GRONA-ROBB,
DALLAS COUNTY DISTRICT ATTORNEY’S OFFICE, DALLAS COUNTY DISTRICT
    ATTORNEY SUSAN HAWK, DALLAS COUNTY SHERIFF’S DEPARTMENT,
            DALLAS COUNTY SHERIFF LUPE VALDEZ, Appellees

                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-15-00716-D

                               MEMORANDUM OPINION
              Before Chief Justice Wright, Justice Lang-Miers, and Justice Stoddart
                                Opinion by Chief Justice Wright
        By letter dated September 9, 2016, the Court questioned its jurisdiction over this appeal.

Specifically, there does not appear to be a final judgment. We instructed appellant to file a letter

brief addressing our concern with an opportunity for appellees to file a response. Appellant filed

a letter brief but appellees did not.

        Generally, this Court has jurisdiction only over appeals from final judgments and certain

interlocutory orders as permitted by statute. See Lehmann v. Har-Con Corp., 39 S.W.3d 191,

195 (Tex. 2001). A final judgment is one that disposes of all pending parties and claims. See id.

        Appellant appeals from the trial court’s July 24, 2016 order denying two of his pretrial

motions and overruling his objections to a joint motion to declare him a vexatious litigant. On
the record before this Court, it appears the motion to declare appellant a vexatious litigant

remains pending in the trial court.

       Appellant contends there is a final judgment and relies on the following statement in the

July 24th order: “[t]he motions are DENIED and the objections are OVERRULED.” This

statement does not show that a final judgment was rendered. Rather, it shows that the trial court

considered and ruled on appellant’s two motions and objections, nothing more.

       Because the record before this Court does not contain a final judgment or other

appealable interlocutory order, this Court lacks jurisdiction over this appeal. Accordingly, we

dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                    /Carolyn Wright/
                                                    CAROLYN WRIGHT
                                                    CHIEF JUSTICE

160938F.P05




                                              –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

SENRICK WILKERSON, Appellant                       On Appeal from the 95th Judicial District
                                                   Court, Dallas County, Texas
No. 05-16-00938-CV        V.                       Trial Court Cause No. DC-15-00716-D.
                                                   Opinion delivered by Chief Justice Wright.
CITY OF DALLAS, LORI ORDIWAY,                      Justices Lang-Miers and Stoddart
CALVIN JOHNSON, BROOK GRONA-                       participating.
ROBB, DALLAS COUNTY DISTRICT
ATTORNEY’S OFFICE, DALLAS
COUNTY DISTRICT ATTORNEY SUSAN
HAWK, DALLAS COUNTY SHERIFF’S
DEPARTMENT, AND DALLAS COUNTY
SHERIFF LUPE VALDEZ, Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees CITY OF DALLAS, LORI ORDIWAY, CALVIN
JOHNSON, BROOK GRONA-ROBB, DALLAS COUNTY DISTRICT ATTORNEY’S
OFFICE, DALLAS COUNTY DISTRICT ATTORNEY SUSAN HAWK, DALLAS COUNTY
SHERIFF’S DEPARTMENT, AND DALLAS COUNTY SHERIFF LUPE VALDEZ recover
their costs of this appeal from appellant SENRICK WILKERSON.


Judgment entered October 20, 2016.




                                             –3–